          Case 1:17-cv-07394-LJL Document 150 Filed 06/26/20 Page 1 of 3




VIA ECF

June 23, 2020

Honorable Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007-1312

       Re: In re Elysium Health-ChromaDex Litigation, No. 17 Civ. 7394 (LJL)

Dear Judge Liman,

       We represent Plaintiff ChromaDex, Inc. (“ChromaDex”) in the above-referenced matter.
We respectfully submit this letter jointly with Defendant Elysium Health, Inc. (“Elysium”),
pursuant to Paragraph 3(B) of Your Honor’s COVID-19 Emergency Individual Practices and
Paragraph 1(C) of Your Honor’s Individual Practices, to request an extension of the case
management deadlines in this matter in light of COVID-19.

       By Order dated March 23, 2020, ECF No. 148, the Court granted a previous joint
extension request, ECF No. 146, setting the following operative deadlines:

           •    Completion of Fact Depositions – August 11, 2020
           •    Initial Expert Disclosures – August 25, 2020
           •    Rebuttal Expert Disclosures – September 25, 2020
           •    Completion of Expert Depositions – October 20, 2020
           •    Completion of All Discovery – October 20, 2020
           •    Submission of Joint Pretrial Order – December 23, 2020

        Since the previous extension, the parties have worked diligently to complete discovery,
including by serving document subpoenas on, and negotiating productions with, third parties;
identifying party- and third-party witnesses for depositions; exchanging proposed Rule 30(b)(6)
topics; and conferring about the scope of document productions and depositions. However, at
the time of the previous extension, restrictions on movement related to COVID-19 were just
taking effect with no clear timeline for how long the restrictions would last. As noted in our
prior extension request, the parties, counsel, and many of the deposition witnesses in this action
are located in New York City and the Los Angeles metropolitan area. On June 9, 2020, New
York City entered Phase One of the State’s economic reopening plan, allowing the
manufacturing and construction industries to reopen. This week, the City began Phase Two,
which permits offices to open at limited capacity. Los Angeles is in “early Stage 2” of its

                                                 1
          Case 1:17-cv-07394-LJL Document 150 Filed 06/26/20 Page 2 of 3



PAGE 2 OF 3

“Resilience Roadmap,” which allows offices to reopen but on a limited basis and subject to
specific guidelines. In addition to the specific state-by-state restrictions on reopening, social
distancing guidelines are continuing and are of particular concern with respect to air travel, room
capacity, and other human-to-human interaction.

         Due to continued restrictions related to COVID-19 and the uncertainty as to when
restrictions will be eased to an extent that would facilitate witness preparation and depositions
(including those of third parties), it has been challenging for the parties to schedule specific
deposition dates. Moreover, given the August 11, 2020 deadline for completion of fact
depositions currently in place, the parties are concerned that by the time there is sufficient
certainty to permit scheduling, there may be insufficient time to complete the necessary
depositions.

       In light of the foregoing, the parties respectfully request an extension of the fact
deposition deadline and all subsequent deadlines as follows:

                                               Current Deadline          Proposed Deadline
       Completion of Fact Depositions           August 11, 2020          December 11, 2020
       Initial Expert Disclosures               August 25, 2020           January 17, 2021
       Rebuttal Expert Disclosures             September 25, 2020         February 17, 2021
       Completion of Expert Depositions         October 20, 2020           March 17, 2021
       Completion of All Discovery              October 20, 2020           March 17, 2021
       Submission of Joint Pretrial Order      December 23, 2020            May 18, 2021

         If this request is granted, the parties have agreed that, should restrictions continue into the
fall, they will meet and confer to discuss options for completing discovery and preparing for trial
without further delay, including conducting depositions by video.

       Prior to the above-referenced March 23 Order, the Court granted one extension of the
Case Management Plan deadlines, see ECF No. 92, and denied a separate request for an
extension made by Elysium on February 14, 2020, ECF No. 129.

        The parties thank the Court for its consideration of this request.

                                                                        Sincerely,


                                                                        ______________
                                                                        Joe H. Tuffaha




                                                   2
            Case 1:17-cv-07394-LJL Document 150 Filed 06/26/20 Page 3 of 3



  PAGE 3 OF 3

  CC:     Via ECF to Counsel of Record

          Roberta A. Kaplan, Esq.
          Sean Hecker, Esq.
          Gabrielle E. Tenzer, Esq.
          David Shieh, Esq.

          Craig B. Whitney, Esq.
          Tiffany Caterina, Esq.

          Prashanth Chennakesavan, Esq.
          Omar H. Tuffaha, Esq.



GRANTED IN PART, DENIED IN PART.

The deadlines are extended as follows: fact discovery to October 11, 2020; initial expert
disclosures to October 25, 2020; rebuttal expert disclosures to November 25, 2020; completion of
expert depositions to December 20, 2020; and completion of all discovery to December 20, 2020.

The deadline to submit the joint pretrial order is extended to February 23, 2021.

The status conference on October 21, 2020 at 10:00 a.m. will proceed as scheduled.

There will be no further extensions. The parties do not explain why depositions cannot be
completed remotely or how many depositions remain in the case. See Furry Puppet Studio Inc. v.
Fall Out Boy, No. 19-cv-2345 (S.D.N.Y. Feb. 24, 2021), Dkt. No. 91. The parties have asked for
several extensions of the discovery deadlines since they first submitted the case management plan
in March 2019, which contemplated the completion of discovery by December 2019. See Dkt.
Nos. 77, 92, 95, 130, 148.

SO ORDERED. 6/26/2020.




                                                   3
